ORDER

PER curiam:.
Claimant appeals the decisions of the Labor and Industrial Relations Commission (Commission) regarding his claim for unemployment compensation benefits. The Commission adopted the findings of the appeals referee, who affirmed the decisions of the deputy of the Division of Employment Security following a hearing. In ease number 95-20698, the deputy determined that claimant was ineligible for benefits. In case number 95-20701, the deputy concluded that claimant had forfeited his benefit rights and any benefits payable for sixteen weeks for failure to report facts material to his claim. The two cases have been consolidated for appeal. We affirm. The decisions of the Commission are supported by competent and substantial evidence on the whole record. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).